Title: To John Adams from Hugh Hughes, 29 May 1776
From: Hughes, Hugh
To: Adams, John


     
      Sir
      New York May 29th. 76
     
     I have the Pleasure to acquaint you that our Citizens had a Meeting on Monday Evening last, when it was agreed, without a dissenting Voice, to instruct our Convention on that most important of all sublunary Affairs, in order that Application may be made to your Honble. House. What will our Traitors, with you, say to this virtuous Stand? One of them, I know, will endeavour to turn it to ridicule, as he does every Thing he cant confute. The other I suppose, will say his Constituents, the Tories, did not choose him for any such Purpose, which, is not far from the Truth; as they chose him solely for the Purpose of embarrassing the Congress and betraying it’s most essential Interests. Mr. J is here and will be of great Service at this Time. I have had a very agreeable Conference with him I assure you. I hope we shall conquer Monarchy and Aristocracy here, and that my Countrymen, with you, will do the same there. The Prejudices of Mankind are really astonishing to a Freethinker.
     I am in the Service, such as it is, but dont yet know whether it will keep Soul and Body together.
     
      I am, with the greatest Regard Sir your very Huble. Servt.
      H Hughes
     
     
      N.B. This will be communicated to your worthy Colleague and Relation I expect, for whom I have the same Regard as yourself Sir.
     
     